 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee eee ee ee ee ee ee eee ee ee ee eee ee

   

ELLIS KAPLAN,
Plaintiff : Dare bik FEB 2-4--2020. .
> “ Naar
retain G RDER
-against- eaten

19 Civ. 4956 (GBD)
CUMULUS MEDIA INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

In light of Plaintiff's letter dated July 26, 2019, (ECF No. 11), advising this Court that the
parties have reached a settlement in principle, the Clerk of the Court is hereby ORDERED to close
the above-captioned action.

Dated: New York, New York

February 20, 2020
SO ORDERED.

Qouray. 67 Dow

gEpR B. DANIELS
ed States District Judge

 

 
